Citation Nr: 0816875	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-36 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a compensable rating for status-post right 
metacarpophalangeal joint fracture.

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

3. Entitlement to a rating in excess of 10 percent for 
residuals, status post anterior cruciate ligament repair with 
residual instability of the left knee.

4. Entitlement to service connection for lumbar muscle spasm.

5. Entitlement to service connection for right trapezius 
muscle strain (claimed as right shoulder condition).


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1997 to August 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Jackson, Mississippi Department 
of Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Baltimore, 
Maryland RO.

In a February 2008 statement, the veteran stated that he was 
revoking the power of attorney previously held by the 
Disabled American Veterans and that he intended to appoint a 
new representative.  To date, the record does not reflect 
that he has appointed a new representative.


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeals, the Board received notification from the appellant 
that he intended to withdraw his appeals seeking increased 
ratings for status-post right metacarpophalangeal joint 
fracture, degenerative joint disease of the left knee, and 
status post anterior cruciate ligament repair residuals of 
the left knee and those seeking service connection for lumbar 
muscle spasm and right trapezius muscle strain; there are no 
questions of fact or law remaining before the Board in these 
matters.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters of entitlement to increased ratings for status-post 
right metacarpophalangeal joint fracture, degenerative joint 
disease of the left knee, and status post anterior cruciate 
ligament repair residuals of the left knee, and service 
connection for lumbar muscle spasm and right trapezius muscle 
strain; the Board has no jurisdiction in these matters.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant matters.  However, given the veteran's expression of 
intent to withdraw his appeals, further discussion of the 
impact of the VCAA is not necessary.

B.	Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In a written statement submitted by the veteran to the RO in 
February 2008 and received by the Board in May 2008, the 
veteran withdrew his appeals seeking a compensable rating for 
status-post right metacarpophalangeal joint fracture; a 
rating in excess of 10 percent for degenerative joint 
disease, left knee; a rating in excess of 10 percent for 
status post anterior cruciate ligament repair with residual 
instability of the left knee; service connection for lumbar 
muscle spasm; and service connection for right trapezius 
muscle strain (claimed as right shoulder condition).  Hence, 
there are no allegations of error of fact or law for 
appellate consideration on these claims.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
these matters.



ORDER

The appeals seeking a compensable rating for status-post 
right metacarpophalangeal joint fracture; a rating in excess 
of 10 percent for degenerative joint disease, left knee; a 
rating in excess of 10 percent for status post anterior 
cruciate ligament repair with residual instability of the 
left knee; service connection for lumbar muscle spasm; and 
service connection for right trapezius muscle strain (claimed 
as right shoulder condition) are dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


























 Department of Veterans Affairs


